

NONSTANDARDIZED ADOPTION AGREEMENT PROTOTYPE CASH OR DEFERRED PROFIT-SHARING
PLAN


Sponsored by


DIVERSIFIED RETIREMENT CORPORATION


The Employer named below hereby establishes a Cash or Deferred P'rofit-Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Basic Plan Document #01.


L    EMPLOYER INFORMATION


If more than one Employer is adopting the Plan, complete this section based on
the lead Employer. Additional Employers who are members of the same controlled
group or affiliated service group may adopt this Plan by completing and
executing a Participation Agreement that, once executed, will become part of
this Adoption Agreement.


A.     Name and Address: BBCN Bank
3731 Wilshire Blvd.. Suite 1000


Los Angeles. CA 90010


B. Telephone Number: 213-251-2222


C. Employer's Tax ID Number: 95-3972168


D. Form Of Business:





Corporation
 






E.    Is The Employer Part Of A Controlled Group?
Part Of An Affiliated Service Group?
 

YES
YES
 






F.     Name Of Plan: BBCN Bank Employees' 401(k) and Profit Sharing Plan


G.     Three Digit Plan Number:     001


H.     Employer's Tax Year End:     December 3151


L    Employer's Business Code:    [exhibit10162employee4_image1.gif]




II.     EFFECTIVE DATE


A.    New Plans:


This is a new Plan having an Effective Date of . The Effective Date may be no
earlier than the Plan




--------------------------------------------------------------------------------



Year beginning after December 31, 2001 or if later, the first day of the Plan
Year in which it is adopted. B.     Amended and Restated Plans:
This is an amendment and/or restatement of an existing Plan. The initial
Effective Date of the Plan was January 1 1989. The Effective Date of this
amendment and/or restatement is December 21, 2012. The Effective Date of the
restated Plan may be no earlier than for Plan Years beginning after December 31,
2001.






--------------------------------------------------------------------------------



C.    Amended or Restated Plans for EGTRRA:


This is an amendment and/or restatement of an existing Plan to comply with the
Economic Growth and Tax
Relief Reconciliation Act of 2001, Pub. L. 107-17 (EGTRRA)]. The initial
Effective Date of the Plan was
. Except as provided for in the Plan, the Effective Date of this amendment
and/or restatement is
. (The restatement date should be no earlier than the first day of the current
Plan Year. The Plan
contains appropriate retroactive Effective Dates with respect to provisions of
EGTRRA.)


Except to the extent permitted under Code Section 411(d)(6) and the Regulations
issued thereunder, an Employer cannot reduce, eliminate or make subject to
Employer discretion any Code Section
411(d)(6) protected benefit. Where this Plan document is being adopted to amend
another plan that
contains a protected benefit not provided for in the Basic Plan Document #01,
the Employer may complete Schedule A as an addendum to this Adoption Agreement.
Schedule A describes such protected benefits and shall become part of this Plan.
If a prior plan document contains a plan feature not provided for in the Basic
Plan Document #01, the Employer may attach Schedule B describing such feature.
Provisions listed on Schedule B may not be covered by the IRS Opinion Letter
issued with respect to the Basic Plan Document #01.


D.    Effective Date for Elective Deferrals:


If different from above, the Elective Deferral provisions shall be effective
    . E.    Effective Date for Safe Harbor 401(k) Contributions:
If different from above, this provision shall be effective . This provision must
be adopted prior to the first day of the Plan Year and remain in effect for an
entire twelve (12) month period.


F.    Effective Date for Roth Elective Deferrals:


If different from above, Roth Elective Deferral provisions shall be effective .
The Effective Date of this provision cannot be earlier than January 1, 2006.


G.    Frozen Plan:


This Plan was frozen effective . For any period following this Effective Date,
neither the Employer nor any Participant may contribute to this Plan, and no
otherwise eligible Employee shall become a Participant in this Plan. All
existing account balances will become fully vested as of the date specified
above.




Ill.     DEFINITIONS


A.    ucompensation''


Select the definition of Compensation, the Compensation Computation Period, any
Compensation Dollar Limitation and Exclusions from Compensation for each
contribution type from the options listed below. Enter the letter of the option
selected on the lines provided below. Leave the line blank if no election needs
to be made. The Compensation Computation Period must be the same as the
Limitation Year defined at Section III(F).






--------------------------------------------------------------------------------







Contribution Type


Compensation
Definition
Compensation
Computation
Period
Compensation Dollar Limitation
Exclusions From Compensation
All Contributions
d
a
$
g, j
Elective Deferrals (including Roth Elective Deferrals, if applicable)
 
 


$
 
Voluntarv After-tax
 
 
$
 
Required After-tax
 
 
$
 
Matching ;)ontribution
(Formula 1
 
 


$
 
Matching Contribution
(Formula :1)_
 
 


$
 
Non-Elective Contribution
(Formula 1)
 
 


$
 







--------------------------------------------------------------------------------





Non-Elective Contribution
(Formula 2)
 
 


$
 
Safe Harbor Contribution
 
 
NIA
NIA
QNEC
 
 
$
 
QMAC
 
 
$
 
ADPIACP Tests
d
a
NIA
NIA



1.    Compensation Definition:


a.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source, with all pre-tax contributions excluded.



b.
Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the
source, with all pre-tax contributions included (Plan defaults to this
election].



c.
Code Section 604116051 - Income reportable on Form W-2, with all pre-tax
contributions excluded.



d.
Code Section 604116051 -Income reportable on Form W-2, with all pre-tax
contributions included.



e.    Code Section 415 - All income received for services perfonned for the
Employer, with all
pre-tax contributions excluded.


f.
Code Section 415 - All income received for services perfonned for the Employer,
with all pre-tax contributions included.



The selection of any of the above definitions of Compensation meets the Code
Section
414(s) definition of Compensation. The Code Section 415 definition shall always
apply with
respect to sole proprietors and partners.


2.
Deemed Compensation from permitted waiver of group health coverage under a
Cafeteria Plan Arrangement: The Employer elects to include deemed Code Section
125 Compensation not available to a Participant in cash in lieu of group health
coverage in the Plan's definition of Compensation. x



3.    Compensation Computation Period:


a.    Compensation paid during a Plan Year while a Participant [Plan defaults to
this election]. b.    Compensation paid during the entire Plan Year.
c.    Compensation paid during the Employes fiscal year. d.    Compensation paid
during the calendar year.
4.
Compensation Dollar Limitation: The dollar limitation section does not need to
be completed unless Compensation of less than the Code Section 401(a)(17) limit
of $200,000 is to be used. When an integrated allocation formula in Section VI
is selected, Compensation cannot be limited to an amount less than the maximum
amount under Code Section 401(a)(17).



5.     Exclusions from Compensation (non-integrated plans only):


a.
There will be no exclusions from Compensation under the Plan (Plan defaults to
this safe harbor election].



b.    Overtime


c.    Bonuses


d.    Commissions




--------------------------------------------------------------------------------





e.
Exclusion applies only to Participants who are Highly Compensated Employees
(safe harbor].



f.    Holiday and vacation pay






--------------------------------------------------------------------------------



g.
Reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation, and welfare benefits [safe harbor].



h. Post-severance payments, as described in paragraph 1.17(c)(6) of Basic Plan
Document
#01. (This exclusion may apply no earlier than the 2005 Limitation Year.)


i. Compensation in excess of$ for Highly Compensated Employees [safe harbor].


j. Other: Taxable value of company stock and cash value of gift cards.


Any exclusion of Compensation except (a), (e), (g), (h) and (i) must satisfy the
requirements of Section 1.401(a)(4) of the Income Tax Regulations and Code
Section 414(s) and the Regulations thereunder. These exclusions do not fall
under the llsafe harbor" modifications to Compensation and therefore must be
tested to determine if the modified definition of Compensation satisfies Code
Section 414(s).


B.    "Disability"


1.     As defined in the Basic Plan Document #01 [Plan defaults to this
election].


2.     As defined in the Employer's Disability Insurance Plan.


3.
An individual will be considered to be disabled if he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long, continued and indefinite duration. An individual shall not be
considered to be disabled unless he or she furnishes proof of the existence
thereof in such form and manner as the Secretary of the Treasury may prescribe.



C.    "Highly Compensated Employees- Top-Paid Group Election"


1.
Top-Paid Group Election: In determining who is a Highly Compensated Employee,
the Employer may make the Top-Paid Group election. The effect of this election
is that an Employee (who is not a 5% owner at any time during the determination
year or the look-back year) who earned more than

$95,000, as indexed for the look-back year, is a Highly Compensated Employee if
the Employee was in the Top-Paid Group for the look-back year. This election is
applicable for the Plan Year in which this Plan is effective.




 

a.     The Employer does not make the Top-Paid Group election.


b.     The Employer makes the Top-Paid Group election [Plan defaults to this
election].





2. Calendar Year Data Election: lithe Plan Year is not the calendar year, the
prior year computation period for purposes of determining if an Employee earned
more than $95,000, as indexed, is the calendar year beginning in the prior Plan
Year. This election is applicable for the Plan Year in which this Plan is
effective.


D.    "Hour of Service"


Hours shall be determined by the method selected below. The method selected
shall be applied to all
Employees:


1.     Not applicable. A Year of Service (Period of Service) is defined using
the Elapsed Time method.


2.         On the basis of actual hours for which an Employee is paid or
entitled to payment [Plan defaults to this election].


3.     On the basis of days worked. An Employee shall be credited with ten (10)
Hours of Service if the
Employee would be credited with at least one (1) Hour of Service during the day.


4.     On the basis of weeks worked. An Employee shall be credited with
forty-five (45) Hours of Service if the Employee would be credited with at least
one (1) Hour of Service during the week.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



5. On the basis of semi-monthly payroll periods. An Employee shall be credited
with ninety-five (95) Hours of Service if the Employee would be credited with at
least one (1) Hour of Service during the semi-monthly payroll period.


6.
On the basis of months worked. An Employee shall be credited with
one-hundred-ninety (190) Hours of Service if the Employee would be credited with
at least one (1) Hour of Service during the month.



E.    "Integration Level"


1.
Not applicable. Either the Plan's allocation fonmula is not integrated with
Social Security or there are no Non-Elective Employer Contributions being made
to the Plan [Plan defaults to this election].



2.    The Taxable Wage Base.




3.
 

    %(not more than 100%) of the Taxable Wage Base.





4.     $     , provided that such amount is not in excess of the amount
detenmined under paragraph
(E)(2) above.


5.     One dollar over 80% of the Taxable Wage Base.


6.     20% of the Taxable Wage Base.


F.     11Limitation Year"


Unless elected otherwise below, the Limitation Year shall be the Plan Year.


The twelve (12) consecutive month period commencing on Januarv 151 and ending on
December 3151.


If applicable, there will be a short Limitation Year commencing on     and
ending on     . Thereafter, the Limitation Year shall end on the date specified
above.


G.    "Net Profit"


1.
Not applicable. Employer contributions to the Plan are not conditioned on
profits [Plan defaults to this election].





2.




 

Net Profits are required for making Employer contributions and are defined as
follows:


a.     As defined in the Basic Plan Document #01.


b.     Net Profits will be defined in a unifonm and nondiscriminatory manner
which will not result
in a deprivation of an eligible Participant of any Employer contribution.


c.    Net Profits are required for the following types of contributions:









--------------------------------------------------------------------------------



i. Employer Matching Contributions (Formula
ii. Employer Matching Contributions (Formula 2).
iii. Employer QNEC and QMAC Contributions.
     iv. Non-Elective Employer Contributions (Formula 1).


v. Non-Elective Employer Contributions (Formula 2).


Elective Deferrals, Top-Heavy minimums (if required), and Safe Harbor
Contributions (if applicable) must be contributed regardless of profits.






--------------------------------------------------------------------------------



H.    "Plan Year"


The twelve (12) consecutive month period commencing on January 1" and ending on
December 31''-


If applicable, there wilt be a short Plan Year commencing on     and ending on
    . Thereafter, the
Plan Year shall end on the date specified above.


I.    "QDRO Payment Daten










 

1.    The date the QDRO is determined to be qualified [Plan defaults to this
election].


2.
The statutory age fifty (50) requirement applies for purposes of making
distribution to an alternate payee under the provisions of a QDRO.






J.    "Qualified Joint and Survivor Annuity"


1.
Not applicable. The Plan is not subject to Qualified Joint and Survivor Annuity
rules. The safe harbor provisions of paragraph 8.7 of the Basic Plan Document
#01 apply. The normal form of payment is a lump sum. No annuities are offered
under the Plan [Plan defaults to this election].



2. The normal form of payment is a lump sum. The Plan does provide for annuities
as an optional form of payment at Section XVI(D) of the Adoption Agreement. The
Plan's Joint and Survivor Annuity rules are avoided and the safe harbor
provisions of paragraph 8.7 of the Basic Plan Document #01 witt apply, unless
the Participant elects to receive his or her distribution in the form

of an annuity. If this option is selected, Section III(K) below must also be
completed.


    3.     The Joint and Survivor Annuity rules are applicable and the survivor
annuity will be     % (50%,
66-2/3%, 75% or 100%) of the annuity payable during the lives of the Participant
and his or her
Spouse. If no selection is specified, 50% shall be deemed elected.


K.    "Qualified Pre-Retirement Survivor Annuity"


Do not complete this section if paragraph (J)(1) was elected.


1.     The Qualified Pre-Retirement Survivor Annuity shall be 100% of the
Participant's Vested Account
Balance in the Plan as of the date of the Participant's death.


    2.     The Qualified Pre-Retirement Survivor Annuity shall be 50% of the
Participant's Vested Account
Balance in the Plan as of the date of the Participant's death.


If this provision applies but no selection is made, the Qualified Pre-Retirement
Survivor Annuity
shall be 50%.


L.    "Valuation of Plan Assets"















The assets of the Plan shall be valued on the last day of the Plan Year and on
the following Valuation
Date(s):


1.     There are no other mandatory Valuation Dates.


2.     The Valuation Dates are applicable for the contribution type specified
below:







--------------------------------------------------------------------------------





Contribution Type
Valuation Date
All Contributions
a
Elective Deferrals (including
Roth Elective Deferrals, if applicable)
 
Voluntary After-tax Contributions
 
Required After-tax Contributions
 
Deemed IRA Contribution
 
Matching Contributions (Formula 1)
 
Matching Contributions (Formula 2)
 
Non-Elective Contributions Formula 1l
 
Non-Elective Contributions (Formula 2)
 







--------------------------------------------------------------------------------



I Safe Harbor Contributions
QNEC

QMAC


a.    Daily valued.
b.     The last day of each month.
c.    The last day of each quarter in the Plan Year.
d.    The last day of each semi-annual period in the Plan Year. e.    other:
(Note: Date must be at least once during the Plan Year.)




IV.    ELIGIBILITY REQUIREMENTS


Complete the following using the eligibility requirements as specified for each
contribution type. To become a
Participant in the Plan, the Employee must satisfy the following eligibility
requirements.






Contribution Tvpe


Minimum
Aae


Service
Requirement


Class
Exclusions
Eligibility Computation Period




Entrv Date
All Contributions
Elective Deferral
Roth El: tive annlicable
 
21
3
1,2,9,10
1
2
s (including
Deferrals, if
 
 
 
 
 
Voluntary After-tax
Contributions
 
 
 
 
 
 
Required After-tax
Contributions
 
 
 
 
 
atching ontributions
Formula 11
 
 
 
 
 
atching ontributions
Formula 21
 
 
 
 
 
on-Eiecte Contributions
Formula 1
 
 
 
 
 
Non-Elective Contributions
!Formula 21
 
 
 
 
 
Safe Harbor Contributions*
 
 
 
 
 
QNECs
 
 
 
 
 
QMACs
 
 
 
 
 



*If any age or Service requirement selected is more restrictive than that which
is imposed on any Employee contribution, that group of Employees will be subject
to the ADP and/or ACP testing as prescribed under applicable IRS Regulations.


A. Age:


1. No age requirement.


2.    Insert the applicable age in the chart above. The age may not be more than
twenty-one (21). B.    Service:
The maximum Service requirement for Elective Deferrals is one (1) year. For all
other contributions, the maximum is two (2) years. If a Service requirement
greater than one (1) year is selected, Participants must be 100% vested in that
contribution.


1. No Service requirement.


2.
Completion of Days of Service. [No more than 730 Days of Service may be
required; if more than 365 days are entered here, Participants must be 100%
vested upon entering the Plan.]



3.
Completion of ,:2 months of Service [No more than twenty-four (24) months of
Service may be required; if more than twelve (12) months are entered here,
Participants must be 100% vested upon entering the Plan.]





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



4.
Completion of months of Service [No more than twenty-four (24) months of Service
may be required; if more than twelve (12) months are entered here, Participants
must be 100% vested upon enteling the Plan.]



5.     One (1) Year of Service or Period of Service.


6.     Two (2) Years of Service or Periods of Service.


7.
One (1) Expected Year of Service. An Employee whose position is required as a
condition of employment to work a Year of Service may enter after six (6) months
of actual Service.



8.
One (1) Expected Year of Service. An Employee whose position is required as a
condition of employment to work a Year of Service may enter after months of
actual Service [must be twelve (12) months or less].



9.
One (1) Expected Year of Service. An Employee whose position is required as a
condition of employment to work a Year of Service may enter after months of
actual Service [must be twelve (12) months or less].



10.
Completion of Hours of Service (1,000 hours or less) within the month(s) time
period [the monthly period must be a pro-ration of twelve (12) months or less]
following an Employee's commencement of employment. An Employee who is otherwise
eligible who meets the statutory one (1) Year of Service requirement and any age
requirement if applicable, shall participate in the Plan not later than the
earlier of the first day of the first Plan Year after the Employee has met the
statutory requirements or six (6) months after the day such requirements are
met.



11.     Completion of     Hours of Service (may not be more than 1,000 Hours).


C.     Method for Measuring Service Eligibility Period (do not enter this method
in the table above):


A Year of Service for eligibility purposes is defined as follows (choose one):


    1.     Not applicable.


2. Hours of Service method. A Year of Service will be credited upon completion
of Hours of Service. A Year of Service for eligibility purposes may not be less
than one (1) Hour of Service nor greater than 1,000 hours by operation of law.
If left blank, the Plan will use 1,000 hours.


3.     Elapsed Time method.


D.    Employee Class Exclusions:


The exclusion of any classification may cause the Plan to fail the ratio
percentage test under Code Section 410(b)(1)(A) or (B) which may require the
Plan to be tested under the average benefits test of Code Section 410(b)(1)(C).


1.
Employees included in a unit of Employees covered by a collective bargaining
agreement between the Employer and Employee Representatives, if benefits were
the subject of good faith bargaining and if two percent or less of the Employees
are covered pursuant to the agreement are professionals as defined in
Regulations Section 1.410(b)-9, unless participation in this Plan is
specifically provided for in the collective bargaining agreement. For this
purpose, the term "employee representative" does not include any organization
more than half of whose members are owners, officers, or executives of the
Employer.



2.
Employees who are non-resident aliens [within the meaning of Code Section
7701(b)(1)(B)] who receive no Earned Income [within the meaning of Code Section
911(d)(2)] from the Employer which constitutes income from sources within the
United States [within the meaning of Code Section

861(a)(3)].


3. Employees compensated on an hourly basis.


4. Employees compensated on a salaried basis.


5. Employees compensated on a commission basis.


6. Leased Employees.






--------------------------------------------------------------------------------



7. Key Employees.


8. Highly Compensated Employees.


9. Employees of any member of the controlled and/or affiliated service group
Employer whose
Employer does not affirmatively adopt this Plan.


10.
The Plan shall exclude from participation any nondiscliminatory classification
of Employees determined as follows (any exclusion must pass coverage and
nondiscrimination testing): 410(b) transaction Employees until necessarv.



E.    Eligibility Computation Period:


The initial eligibility computation period shall commence on the date on which
an Employee first performs an Hour of Service and end with the first anniversary
thereof. Each subsequent computation period shall commence on:


1. Not applicable. The Plan has a Service requirement of less than one (1) year
or uses the Elapsed
Time method to determine eligibility.


2. The anniversary of the Employee's employment commencement date and each
subsequent twelve
(12) consecutive month period thereafter.


3. The first day of the Plan Year which ccmmences prior to the first anniversary
date of the
Employee's employment commencement date and each subsequent Plan Year
thereafter.


F.     Entry Date:


1. The Employee's date of hire.


2.
The first day of the month coinciding with or next following the date on which
an Employee meets the eligibility requirements.



3. The first day of the payroll period coinciding with or next following the
date on which an Employee
meets the eligibility requirements, or as soon as administratively feasible
thereafter.


4.
When the Days of Service method is selected at Section IV(B)(2), the Entry Date
shall be the day the Employee meets the eligibility requirements, or as soon as
administratively feasible thereafter.



5.
The earlier of the first day of the Plan Year, or the first day of the fourth,
seventh or tenth month of the Plan Year coinciding with or next following the
date on which an Employee meets the eligibility requirements.



6.
The earlier of the first day of the Plan Year or the first day of the seventh
month of the Plan Year coinciding with or next following the date on which an
Employee meets the eligibility requirements.



7.
The first day of the Plan Year following the date on which the Employee meets
the eligibility requirements. If this election is made, the Service waiting
period cannot be greater than one-half year and the minimum age requirement may
not be greater than age twenty and one-half (20%).



8. The first day of the Plan Year nearest the date on which an Employee meets
the eligibility
requirements. This option can only be selected for Employer related
contributions.


9.
The first day of the Plan Year during which the Employee meets the eligibility
requirements. This option can only be selected for Employer related
contributions.



10.
Other: . This option may not require an entry date more than two (2) months
following the date on which an Employee meets the eligibility requirements.



G.     Employees on Effective Date:


If option (1) is selected, options (2) and (3) should not be selected. Options
(2) and (3) can be selected or just option (2) or (3).


1. All Employees will be required to satisfy both the age and Service
requirements specified above.






--------------------------------------------------------------------------------



2.         Employees employed on the Plan's Effective Date do not have to
satisfy the age requirement specified above.



3.     Employees employed on the Plan's Effective Date do not have to satisfy
the Service requirement
specified above.


    H.    Special Waiver of Eligibility Requirements:


The age and/or Service eligibility requirements specified above shall be waived
for the eligible Employees specified below who are employed on the specified
date for the contribution type(s) specified. This waiver applies to either the
age or Service requirement or both as elected below.




Waiver Date
Waiver of Age
Requirement
Waiver of Service
Requirement


Contribution Type
 
 
 
All Contributions
 
 
 
Elective Deferrals (including Roth
Elective Deferrals, if applicable)
 
 
 
Matching Contribution (Formula 1)
 
 
 
MatchinQ Contribution (Formula 2)
 
 
 
Non-Elective Contribution Formula 1)
 
 
 
Non-Elective Contribution (Formula 2)
 
 
 
Safe Harbor Contribution
 
 
 
QNEC
 
 
 
QMAC



The waiver above applies to:


 
1.
All eligible Employees employed on the specified date.
 
2.
The indicated class of Employees employed on the specified date.





Note: Any selection here may cause the Plan to be discriminatory in operation
and therefore would
have to be tested for nondiscrimination.




V.    RETIREMENT AGES


A.    Normal Retirement:


Select option (1) or (2) and either (3)(a) or (3)(b).


1.     Normal Retirement Age shall be age 65 [not to exceed sixty-five (65)].


2.
Normal Retirement Age shall be the later of attaining age [not to exceed age
sixty-five (65)] or the (not to exceed the fifth) anniversary of the first day
of the first Plan Year in which the Participant commenced participation in the
Plan.



3.     The Normal Retirement Date shall be:


a.
as of the date the Participant attains Normal Retirement Age [Plan defaults to
this election].



D     b.     the first day of the month next following the Participant's
attainment of Normal Retirement
Age.


B.     Early Retirement:















--------------------------------------------------------------------------------




1.     Not applicable.


2.
The Plan shall have an Early Retirement Age of     [not less than age fifty-five
(55)] and completion of     Years of Service.



3.     The Early Retirement Date shall be:







--------------------------------------------------------------------------------



a.     as of the date the Participant attains Early Retirement Age [Plan
defaults to this election].


b.     the first day of the month next following the Participant's attainment of
Early Retirement
Age.




VI.     CONTRIBUTIONS TO THE PLAN


The Employer shall make contributions to the Plan in accordance with the formula
or formulas selected below. The
Employer's contribution shall be subject to the limitations contained in
Articles Ill and X of the Basic Plan Document
#01. For this purpose, a contribution for a Plan Year shall be limited by
Compensation earned in the Limitation Year that ends with or within such Plan
Year. For Limitation Years beginning on or after January 1, 2002, except to the
extent permitted under paragraph 4.6(h) of the Basic Plan Document #01 and under
Code Section 414(v), the Annual Addition that may be contributed or allocated to
a Participant's account under the Plan for any Limitation Year beginning after
December 31, 2001 shall not exceed the lesser of (a) $40,000, as adjusted for
increases in the cost­ of-living under Code Section 415(d), or (b) 100% of the
Participant's Compensation within the meaning of Code Section 415(c)(3), for the
Limitation Year.


A. Elective Deferrals:


1.    Participants shall be permitted to make Elective Deferrals:


a.     in any amount up to 90% (may be no more than 100%) of Compensation.


b.    in any amount from a minimum of     % (may be no Jess than 1%) to a
maximum of
    %(may be no more than 100%) of their Compensation not to exceed$     [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].


c. in a fiat dollar amount from a minimum of $ (may be no less than $500) to a
maximum of $ , [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable] not to exceed % (no more than 100%) of
their Compensation.



d. in any amount up to the maximum percentage of Compensation and dollar amount
permissible under Code Section 402(g) and 414(v) not to exceed the limits of
Code Section 401(k), 404 and 415.


e. Highly Compensated Employees may defer any amount up to % (may be no more
than 100%) of Compensation or$ [may be no more than the Code Section 402(g)
limit and Code Section 414(v) limit, if applicable].


f.     Catch-up Contributions may be made by eligible Participants.


2.
Participants shall be permitted to terminate their Elective Deferrals (including
Roth Elective Deferrals, if any) at any time upon proper and timely notice to
the Employer. Modifications and reinstatement of Participants' Elective
Deferrals will become effective as soon as administratively feasible on a
prospective basis as provided for below:



Modifications    Reinstatement     Method




D D D D D D


D D
D D
B.    Roth Elective Deferrals:
 

On a daily basis.
On the first day of each quarter. On the first day of the next month.
The beginning of the next payroll period.
On the first day of the next semi-annual period. Upon     days notice to the
Plan Administrator.







--------------------------------------------------------------------------------





If Participants are permitted to make Elective Deferrals, they shall also be
permitted to make Roth Elective
Deferrals. Roth Elective Deferrals may be treated as Catch-Up Contributions.






--------------------------------------------------------------------------------



C.     Bonus Option:


1.     Not applicable. The Plan's definition of Compensation excludes bonuses
from deferrable
Compensation for both Elective Deferrals and Roth Elective Deferrals.












D.







2.
Not applicable. Participants are not penmitted to make a separate deferral
election and the Participant's deferral amount elected on their Salary Deferral
Agreement will also apply to any bonus received by the Participant for any Plan
Year.



3.
The Employer penmits a Participant to amend his or her deferral election to
defer to the Plan an amount not to exceed % (may be no more than 100%) or$ [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable] of any bonus received by the Participant for any Plan Year.



Automatic Enrollment:


The Employer elects the automatic enrollment provrsrons for Elective Deferrals
as follows. Automatic enrollment in Roth Elective Deferrals is not permitted
under the Plan. The automatic enrollment provisions apply to all eligible
Employees. Employees and Participants shall have the right to amend the stated
automatic Elective Deferral percentage or receive cash in lieu of deferral into
the Plan.


1. RESERVED


2. Automatic Deferrals:


a.
New Employees: Employees who have not met the eligibility requirements shall
have Elective Deferrals withheld in the amount of % (not more than 10%) of
Compensation or $ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable] upon entering the Plan.



i.     On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.


ii.    After      Years of Service, the amount specified above shall increase to
    %(no more than 10%) or$     [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].


This requirement is effective for Employees hired on or after     .


b. Current Employees: Employees who are eligible to participate but not
deferring shall have Elective Deferrals withheld in the





--------------------------------------------------------------------------------



amount of % (not more than 10%) of Compensation or $ [may be no more than the
Code Section 402(g) limit and Code Section 414(v) limit, if applicable].


i.     On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.




ii.    After     
 

Years of Service, the amount specified above shall increase to



    %(no more than 10%) or$     [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].


c.         Current Participants: Current Participants who are deferring at a
percentage less than the amount selected herein shall have Elective Deferrals
withheld in the amount of
    % (not more than 10%) of Compensation or $     [may be no more than the
Code Section 402(g) limit and Code Section 414(v) limit, if applicable].


i.     On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.


ii.    After      Years of Service, the amount specified above shall increase to
    %(no more than 10%) or$     [may be no more than the Code Section
402(g) limit and Code Section 414(v) limit, if applicable].






--------------------------------------------------------------------------------



Employees and Participants shall have the right to amend the stated automatic
Elective Deferral provisions or receive cash in lieu of deferral into the Plan.
For purposes of this provision, Employees returning an election form indicating
a 11Zero'' deferral amount shall be deemed "Current Participants".


E.    Voluntary After-tax Contributions:

























If the Employer wishes to reserve the right to recharacterize Elective Deferrals
as Voluntary After-tax
Contributions in order to pass the ADPIACP Test, this section must be completed.


1.     The Plan does not permit Voluntary After-tax Contributions.


2.
Participants may make Voluntary After-tax Contributions in any amount from a
minimum of % (may not be less than 1%) to a maximum of % (may be no more than
100%) of their Compensation or a flat dollar amount from a minimum of$ (may not
be less than $1,000) to a maximum of $ [may be no more than the Code Section
402(g) limit and Code Section

414(v) limit. if applicable].


3.
Participants may make Voluntary After-tax Contributions in any amount up to the
maximum permitted by law.



4.
The maximum combined limit of Elective Deferrals, Roth Elective Deferrals, and
Voluntary After-tax Contributions will not exceed % (may be no more than 100%)
of Compensation or$ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].






F.     Required After-tax Contributions (for Thrift Savings Plans only):







1.     The Plan does not permit Required After-tax Contributions.


2.     Participants shall be required to make Required After-tax Contributions
as follows:





a.          %(may be no more than 100%) of Compensation.


b.    A percentage determined by the Employee.


c.     A flat dollar amount of $     [may be no more than the Code Section
402(g) limit and
Code Section 414(v) limit, if applicable].




--------------------------------------------------------------------------------





d. The maximum combined limit of Elective Deferrals, Roth Elective Deferrals and
Required After-tax Contributions will not exceed % (may be no more than 100%) of
Compensation or$
[may be no more than the Code Section 402(g) limit and Code Section 414(v)
limit, if applicable].


G.    Rollover Contributions:






l
 

1.     The Plan does not accept Rollover Contributions.


2.     Rollover Contributions may be made:






 

a.     after meeting the eligibility requirements for participation in the Plan.


b.     prior to meeting the eligibility requirements for participation in the
Plan.





3.    The Plan will accept a Participant Rollover Contribution of an Eligible
Rollover Distribution from
(check only those that apply):


a.     A Qualified Plan described in Code Section 401(a) or 403(a).


b.     An annuity contract described in Code Section 403(b).


c.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.







--------------------------------------------------------------------------------



d.
An Individual Retirement Account (which was not used as a conduit from a
Qualified Plan) or Annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otheiWise be includable in gross income.



4.
The Plan will accept a Direct Rollover of an Eligible Rollover Distribution from
(check only those that apply):



a.     A Qualified Plan described in Code Section 401(a) or 403{a), excluding
Voluntary After-tax
Contributions.


b.     A Qualified Plan described in Code Section 401(a) or 403{a), including
Voluntary After-tax
Contributions.


 
c.


An annuity contract described in Code Section 403(b), excluding Voluntary
After-tax
Contributions.
 
d.
An annuity contract described in Code Section 403(b), including Voluntary
After-tax
Contributions.
 
e.
An eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a
 
 
state.
 
f.
A Roth Elective Deferral Account if it is a Direct Rollover from another Roth
Elective
 
 
Deferral Account under a Qualified Plan described in Code Section 402A{e)(1) and
only
to the extent the rollover is permitted under Code Section 402(c).

H.    Deemed IRA Contributions/Reserved:











1.     The Plan does not accept any Deemed IRA contributions.


2.
Deemed IRA contributions may be made to this Plan for Plan Years beginning
    (may be no earlier than January 1, 2003):



a.     In accordance with the Traditional IRA rules as described in the Basic
Plan Document
#01. An Individual must meet the eligibility requirements for participation in
the Plan in
order to make a "Deemed IRA" contribution.


b. In accordance with the Roth IRA rules as described in the Basic Plan Document
#01. An Individual must meet the eligibility requirements for participation in
the Plan in order to make a "Deemed IRA" contribution.





I.    Safe Harbor Plan Provisions:


If the Safe Harbor Plan provisions are elected, the nondiscrimination tests at
Article XI of the Basic Plan Document #01 are not applicable. Safe Harbor
Contributions made are subject to the withdrawal restrictions of Code Section
401(k)(2){B) and Treasury Regulation Section 1.401(k)-1(d); such contributions
(and earnings thereon) must not be distributable earlier than severance from
employment, death, Disability, an event described in Code Section 401(k)(10), or
in the case of a profit-sharing or stock bonus plan, the attainment of age 59%.
Safe Harbor Contributions are NOT available for Hardship withdrawals.






--------------------------------------------------------------------------------



The ACP Test Safe Harbor is automatically satisfied if the only Matching
Contribution to the Plan is either a Basic Matching Contribution or an Enhanced
Matching Contribution that does not provide a match on Elective Deferrals in
excess of 6% of Compensation. For Plans that allow Voluntary or Required
After-tax Contributions, the ACP Test is applicable with regard to such
contributions.


Employees eligible to make Elective Deferrals to this Plan must be eligible to
receive the Safe Harbor
Contribution in the Plan listed below, to the extent required by applicable IRS
Regulations.


The Employer elects to comply with the Safe Harbor Cash or Deferred Arrangement
provisions of Article XI
of the Basic Plan Document #01 and elects one of the following contribution
formulas:






--------------------------------------------------------------------------------



1.    Safe Harbor Tests:


a. Only the ADP Test Safe Harbor provisions are applicable. A formula in
paragraphs (3), (4) or (5) below has been selected and the ADP Safe Harbor has
been satisfied.


b. Only the ACP Test Safe Harbor provisions are applicable. No additional
Matching Contributions would be needed in order to satisfy the ACP Safe Harbor
if the Plans satisfies the Basic or Enhanced Match.


c.    Both the ADP and ACP Test Safe Harbor provisions are applicable. If both
ADP and ACP
provisions are applicable:


i.     No additional Matching Contributions will be made in any Plan Year in
which the
Safe Harbor provisions are used.


ii. The Employer may make Matching Contributions in addition to any Safe Harbor
Matching Contributions elected below. [Complete provisions in Section VI(J)
regarding Matching Contributions that will be made in addition to those Safe
Harbor Matching Contributions made below.]



Safe Harbor Contributions cannot be subject to an Hours of Service or employment
on the last day of the Plan Year requirement.


2. Designation of Alternate Plan to Receive Safe Harbor Contribution: If the
Safe Harbor Contribution as elected below is not being made to this Plan, the
name of the other plan that will receive the Safe Harbor Contribution is:




3.
 

Basic Matching Contribution Formula: Matching Contributions will be made on
behalf of Participants in an amount equal to 100% of the amount of the Eligible
Participant's Elective Deferrals that do not exceed 3% of the Participant's
Compensation and 50% of the amount of the Participant's Elective Deferrals that
exceed 3% of the Participant's Compensation but that do not exceed 5% of the
Participant's Compensation.





4.
Enhanced Matching Contribution Formula: Matching Contributions will be made in
an amount equal to the sum of:



a.
100% of the Participant's Elective Deferrals that do not exceed ;2% of the
Participant's Compensation [insert a number that is three (3) or greater but not
greater than six (6); if a number greater than six (6) is inserted or if left
blank, this will not qualify as an Enhanced Matching Contribution Formula and
the ADP test will apply], plus



b.
75% of the Participant's Elective Deferrals that exceed ;2% of the Participant's
Compensation but do not exceed §% of the Participant's Compensation [insert a
number that is three (3) or greater but not greater than six (6) in the second
blank. Both blanks should be completed so that at any rate of Elective
Deferrals, the Matching Contribution is at least equal to the Matching
Contribution receivable if the Employer were making a Basic Matching
Contribution. The rate of match cannot increase as Elective Deferrals increase.
If a number greater than six (6) is inserted or if left blank, this will not
qualify as an Enhanced Matching Contribution Formula and the ACP Test will
apply.]



If an additional discretionary Matching Contribution is made, the dollar amount
of that contribution may not exceed 4% of eligible Plan Compensation.


    5.     Guaranteed Non-Elective Contribution Formula: The Employer shall make
a Non-Elective
Contribution equal to     % (not less than 3%) of the Compensation of each
Eligible Participant.




    6.
 






--------------------------------------------------------------------------------



Flexible Non-Elective Contribution Formula: This provision provides the Employer
with the ability to amend the Plan to comply with the Safe Harbor provisions
during the Plan Year. To provide such option, the Employer must amend the Plan
and indicate on Schedule C that the Safe Harbor Non-Elective Contribution (not
less than 3%) will be made for the specified Plan Year. Such election must
comply with all the applicable notice requirements.





Additional non-Safe Harbor Contributions may be made to the Plan pursuant to
Section VI(J) hereof. Any additional contributions may be subject to
nondiscrimination testing.






--------------------------------------------------------------------------------



7.
Limitations on Safe Harbor Matching Contributions: If a Safe Harbor Matching
Contribution is made to the Plan:











 

a.     The Employer elects to make Safe Harbor Matching Contributions on an
annual basis.


b.    The Employer elects to match actual Elective Deferrals made:








 
 

i.     on a payroll basis [Plan defaults to this election]. ii.     on a monthly
basis.
iii. on a Plan Year quarterly basis.


iv. The Employer elects to true up Safe Harbor Matching Contributions made to
the
Plan on the above basis.


If one of the Matching Contribution calculation periods at paragraph (7)(b)
above is selected, Matching Contributions must be deposited to the Plan not
later than the last day of the calendar quarter next following the quarter to
which they relate.









--------------------------------------------------------------------------------



 
   c. The Employer will only contribute the Safe Harbor Contribution to
Non-Highly
Compensated Employees.
 


J.


Matching Employer Contribution:
 
 
Do not complete this section of the Adoption Agreement if the Plan only offers a
Safe Harbor
 
 
Contribution. A Plan that offers both a Safe Harbor Contribution as well as an
additional Employer
 
 
Contribution that is specified below, must complete both Sections Vl(l) and
VI(J) of this Adoption
 
 
Agreement.
 
 
Select the Matching Contribution Formula, Computation Period and special
Limitations for each contribution
 
 
type from the options listed below. Enter the letter of the option(s) selected
on the lines provided. Leave the
 
 
line blank if no election is required.
 
 


The Matching Contribution(s) selected below will be deemed an additional
discretionary ACP Test Safe
Harbor Matching Contribution in accordance with the selection made at Section
Vl(l). The allocation of any
 
 
additional Matching Contribution made by the Employer will not exceed 4% of
eligible Compensation.
 
 


The Matching Contribution(s) selected below will be deemed a discretionary
contribution that will be subject
to nondiscrimination testing.





Type of
Contribution
Matching
Contribution
(Formula 1)
Matching
Computation
Period




Limitations
Matching
Contribution
(Formula 2)
Matching
Computation
Period




Limitations
Elective Deferrals (including Roth Elective Deferrals, if applicable)
 
 
 
 
 
 
Voluntary After-tax
 
 
 
 
 
 
Required After-tax
 
 
 
 
 
 
403(b) Deferrals
 
 
 
 
 
 



If any election is made with respect to "403(b) Deferrals" above, and if this
Plan is used to fund any
Employer Contributions, Employer Contributions will be based on the Elective
Deferrals made to an existing
403(b) plan sponsored by the Employer.


Name of corresponding 403(b) plan, as applicable:     




If the Matching Contribution formula selected by the Employer is 100% vested and
may not be distributed to the Participant before the earlier of the date the
Participant has a severance from employment, retires, becomes disabled, attains
59%, or dies, it may be treated as a Qualified Matching Contribution.


Matching Contribution Formulas may be subject to a minimum or maximum dollar or
percentage
limit.






--------------------------------------------------------------------------------



1.     Matching Contribution Formulas:


Matching Contribution Formulas for Elective Deferrals and Roth Elective
Deferrals:


a.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to % (no more than 500%) of the
Participant's Elective Deferrals up to a maximum of % (no more than the Annual
Addition limit for the Plan Year) of Compensation or $ [no more than the Annual
Addition limit for the Plan Year].



b.     Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's


account $     

(no more than the Annual Addition limit for the Plan Year) if the



Participant contributes at least % (no more than 100%) of Compensation or $ [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable]. The Employer's contribution will be made up to a maximum of % (no
more than the Annual Addition limit for the Plan Year) of Compensation.


c.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year's eligible Participants. Such
contribution shall be in the amount specified and allocated as follows:



d.
Tiered Match: The Employer shall contribute to each eligible Participant's
account an amount equal to:



    % (no more than 500%) of the first     % of the Participant's Compensation
contributed, and


    % (no more than 400%) of the next     % of the Participant's Compensation
contributed, and


    % (no more than 300%) of the next     % of the Participant's Compensation
contributed.


The Employer's contribution will be made up to the greater of (may be no more
than
500%) lesser of (may be no less than 1%)     %of Compensation, or$     (no
more than the Annual Addition limit for the Plan Year).






--------------------------------------------------------------------------------



 
The percentages specified above may not increase as the rate of Elective
Deferrals or Employee Contributions increase. This formula must meet Code
Section
401(a)(4) and the ACP Test.
 
e.
Percentage of Compensation Match: The Employer shall contribute to each eligible
 
 
Participant's account     % (no less than 1%) of Compensation if the eligible
Participant
 
 
contributes at least     % (no more than 100%) of Compensation.
 
 
The Employer's contribution will be made up to the  greater of (may be no more
than
500%)  lesser of (may be no less than 1%)     %of Compensation or$    (no
 
 
more than the Annual Addition limit for the Plan Year).
 
 
This formula must meet Code Section 401(a)(4) and the ACP Test.
 
f.
Proportionate Compensation Match: The Employer shall contribute to each eligible
 
 
Participant who defers at least     % (may be no more than 100%) of
Compensation,
 
 
an amount determined by multiplying such Employer Matching Contribution by a
fraction,
 
 
the numerator of which is the Participant's Compensation and the denominator of
which is
 
 
the Compensation of all Participants eligible to receive such an allocation.
 
 
The Employer's contribution will be made up to the  greater of (may be no more
than
500%)  lesser of (may be no less than 1%)     %of Compensation or$    (no
 
 
more than the Annual Addition limit for the Plan Year).
 
 
This formula must meet Code Section 401(a)(4) and the ACP Test.
 


g.


Catch-Up Contributions: The Employer elects to match Catch-Up Contributions
under
 
 
the same formula or formulas as elected above.







--------------------------------------------------------------------------------



In the event that an Excess Contribution is recharacterized as a Catch-up
Contribution, any Matching Contribution made thereon may remain in the Plan if
the Matching Contribution Formula is not otherwise exceeded.


Additional Matching Contribution Formulas for Voluntary After-tax Contributions:


h.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to % (no less than 1%) of the
Participant's Contribution up to a maximum of % (may be no more than 500%) of
Compensation or$ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].



i.     Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's


account $     

(no more than the Annual Addition limit for the Plan Year) if the



Participant contributes at least     % (may be no more than 100%) of
Compensation or
$     [may be no more than the Code Section 402(g) limit and Code Section 414(v)
limit, if applicable]. The Employer's contribution will be made up to the
maximum of
    %(may be no more than 500%) of Compensation.


j.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year's eligible Participants. Such
contribution shall be in the amount specified and allocated as follows:



Additional Matching Contribution Formulas for Required After tax Contributions:


k.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to % (no less than 1%) of the
Participant's Contribution up to a maximum of % (may be no more than 500%) of
Compensation or$ [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].



I.    Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's


account $     

(no more than the Annual Addition limit for the Plan Year) if the



Participant contributes at least     % (may be no more than 100%) of
Compensation or
$     [may be no more than the Code Section 402(g) limit and Code Section 414(v)
limit, if applicable]. The Employer's contribution will be made up to the
maximum of
    %(may be no more than 500%) of Compensation.


m.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be determined
by the Employer with respect to each Plan Year's eligible Participants. Such
contribution shall be in the amount specified and allocated as follows:



Additional Matching Contribution Formulas for 403(b) Deferrals:


n.
Percentage of Deferral Match: The Employer shall contribute to each eligible
Participant's account an amount equal to % (no less than 1%) of the
Participant's deferral up to a maximum of % (may be no more than 500%) of
Compensation or

$     [may be no more than the Code Section 402(g) limit and Code Section 414(v)
limit, if applicable].


o.    Uniform Dollar Match: The Employer shall contribute to each eligible
Participant's


account $     

(no more than the Annual Addition limit for the Plan Year) if the







--------------------------------------------------------------------------------



Participant contributes at least     % (may be no more than 100%) of
Compensation or
$     [may be no more than the Code Section 402(g) limit and Code Section 414(v)
limit, if applicable]. The Employer's contribution will be made up to the
maximum of
    %(may be no more than 500%) of Compensation.






--------------------------------------------------------------------------------



p.
Discretionary Match: The Employer shall have the right to make a Discretionary
Matching Contribution. The Employer's Matching Contribution shall be detenmined
by the Employer with respect to each Plan Year's eligible Participants. Such
contribution shall be in the amount specified and allocated as follows:



2.
Matching Contribution Computation Period: The Compensation or any dollar
limitation imposed in calculating the Matching Contribution will be based on the
period selected below. Matching Contributions will be calculated on the
following basis:





a.     Payroll Based
b.     Weekly
c.    Bi-weekly
d.     Semi-monthly

e.     Monthly
f.    Quarterly
g.     Semi-annually
h.     Annually





The calculation of Matching Contributions based on the Computation Period
selected above has no applicability as to when the Employer remits Matching
Contributions to the Trust.


3. Limitations on Matching Formulas:


a.
Contributions to Participants who are not Highly Compensated Employees:
Contribution of the Employer's Matching Contribution will be made only to
eligible Participants who are Non-Highly Compensated Employees.



b.    Deferrals withdrawn prior to the end of the Matching Computation Period:
Matching
Contributions (whether or not Qualified) will not be made on Employee
contributions withdrawn prior to the end of the [ 1 Matching Computation Period,
or [ 1 Plan Year.


If elected, this requirement shall not apply in the event of a withdrawal
occurring as the
result of a termination of employment for reasons of retirement, Disability or
death.


c.
Maximum Plan Limit for Matching Contributions: In no event will Matching
Contributions exceed % (no more than 500%) of Compensation, or $ (no more than
the Annual Addition limit for the Plan Year).



If elected, this limitation applies to the total of all Elective Deferrals, Roth
Elective Deferrals, Catch-Up Contributions, Voluntary After-tax Contributions,
and Required After­ tax Contributions made to the Plan for the Plan Year.


d.    True Up of Matching Contributions:    The Employer elects to true up
Matching
Contributions made to the Plan.


K.     Non-Elective Employer Contributions:


The Employer shall have the right to make a discretionary contribution. If a
discretionary contribution is made, the Employer's contribution for the Plan
Year shall be allocated to the accounts of eligible Participants as follows
(enter the number of the allocation method being used by the Plan):


TVOe of Contribution
Allocation Method
Non-Elective Fonmula 1
1
Non-Elective Fonmula 2
 



1.
Pro-Rata Formula: The Employer's contribution for the Plan Year shall be
allocated to each eligible Participant on a pro-rata basis based on the
Compensation of the Participant to the total Compensation of all Participants.



2.    Uniform Percentage Formula: The Employer's contribution shall be allocated
to each eligible
Participant as a uniform percentage of the Employer's Net Profit.






--------------------------------------------------------------------------------



3.
Percentage of Compensation Formula: The Employer's contribution shall be % of
each Participanfs Compensation allocated on a pro-rata basis based on the
Compensation of the Participant to the total Compensation of all Participants.



4.
Hours of Service Formula: The Employer's contribution shall be a discretionary
amount allocated in the same dollar amount to each eligible Participant based on
each Hour of Service performed or each day that the Participant is entitled to
Compensation.







--------------------------------------------------------------------------------



5.
Uniform Dollar Amount Formula: The Employer shall contribute and allocate to the
account of each eligible Participant an equal dollar amount.



6.
Excess Integrated Contribution Formula: The Employer's contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the four-step Excess Integrated Allocation Fonmula as described
in the Basic Plan Document #01; the Integration Level is defined at Section
III(E) of this Adoption Agreement.



7.
Base Integrated Contribution Formula: The Employer's contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the two-step Base Integrated Allocation Fonmula as described in
the Basic Plan Document #01; Employer Contributions shall be allocated as
follows: % of each eligible Participant's Compensation, plus % of Compensation
in excess of the Integration Level defined at Section III(E) hereof. If the
Integration Level selected in Section III(E) is other than the Taxable Wage
Base, the maximum disparity rate will be adjusted as follows: (a) if the
Integration Level selected is greater than zero (O) but not more than the
greater of $10,000 or 20% of the Taxable Wage Base, the maximum disparity rate
will be 5.7%; (b) if the Integration Level selected is more than the greater of
$10,000 or 20% but not more than 80% of the Taxable Wage Base, the maximum
disparity rate will be

4.3%; (c) if the Integration Level selected is more than 80% of the Taxable Wage
Base, but not
more than any amount more than 80% of the Taxable Wage Base, but less than 100%
of the
Taxable Wage Base, the maximum disparity rate will be 5.4%.


Only one Plan maintained by the Employer may be integrated with Social Security.
Any Plan utilizing a Safe Harbor formula as provided in Section Vl(l) of this
Adoption Agreement may not apply the Safe Harbor Contributions to the integrated
allocation formula.


8.
Uniform Points Contribution Formula: The allocation for each eligible
Participant will be detenmined by a uniform points method. Each eligible
Participant's allocation shall bear the same relationship to the Employer
contribution as the Participant's total points bears to all points awarded. The
Employer must grant points for at least age or Service. Each eligible
Participant will receive points for each of the following:



a.          year(s) of age.


b.          Year(s) of Service detenmined:


i.     In the same manner as detenmined for eligibility.


ii.    In the same manner as detenmined for vesting.


    iii.    Points will not be awarded with respect to Year(s) of Service in
excess of     .


d.     $     (not to exceed $200) of Compensation.


The contribution formulas must satisfy the design-based safe harbors described
in the Regulations under
Code Section 401(a)(4).


L.    Qualified Matching (QMAC) and Qualified Non-Elective (QNEC) Employer
Contribution Formulas:




1.
  




 

QMAC Contribution Formula:     The Employer may contribute to each eligible
Participant's
Qualified Matching Contribution account an amount equal to (select one or more
of the following):


a.     $__ or     % of the Participant's Elective Deferrals (including Roth
Elective
Deferrals, if applicable).


b.     $__ or     % of the Participant's Elective Deferrals (including Roth
Elective
Deferrals, if applicable) not to exceed     % of Compensation.


c.     $     or     % of the Participant's Voluntary After-tax Contributions.


d.     $     or     % of the Participant's Required After-tax Contributions.







--------------------------------------------------------------------------------



2. Discretionary QMAC Contribution Formula: The Employer shall have the right to
make a discretionary QMAC contribution. The Employers Matching Contribution
shall be detenmined by the Employer with respect to each Plan Year's eligible
Participants. Such contribution shall be in the amount specified and allocated
as follows: .


This part of the Employers contribution shall be fully vested when made.


3.     QNEC Contribution Formula: The Employer may contribute to each eligible
Participant's Qualified
Non-Elective Contribution account an amount equal to (select one or more of the
following):


a.          % of Compensation of all eligible Participants. This part of the
Employer's contributions shall be fully vested when made.


b.        $     not to exceed     % of Compensation. This part of the Employer's
contribution shall be fully vested when made and subject to the limitations
specified in the Basic Plan
Document #01.


4.
Discretionary Percentage QNEC Contribution Formula: The Employer shall have the
right to make a discretionary QNEC contribution which shall be allocated to each
eligible Participant's account in proportion to his or her Compensation as a
percentage of the Compensation of all eligible Participants. This part of the
Employer's contribution shall be fully vested when made. This contribution will
be made to:



a.     All eligible Participants.


b.     Only eligible Participants who are Non-Highly Compensated Employees.


5. Discretionary Uniform Dollar QNEC Contribution Formula: The Employer shall
have the right to make a discretionary QNEC contribution which shall be
allocated to each eligible Participant's account in a unifonm dollar amount to
be determined by the Employer and allocated in a

nondiscriminatory manner. This part of the Employer's contribution shall be
fully vested when made. This contribution will be made to:


a.    All eligible Participants.


    b.    Only eligible Participants who are Non-Highly Compensated Employees.


M.     Qualified Matching Contributions and Qualified Non-Elective Contributions
For Test Correction
Purposes:


Qualified Matching (QMAC) and Qualified Non-Elective (QNEC) Contributions made
exclusively for test correction purposes may only be selected if the Employer
elects to use the Current Year testing method in Section X herein and are not
subject to any allocation requirement selected under Section VII herein.


1.
Corrective QNEC Contribution Formula: The Employer shall have the right to make
a QNEC contribution in the amount necessary to pass the ADP/ACP Test or the
maximum permitted under Code Section 415. This contribution will be allocated to
some or all Non-Highly Compensated Participants designated by the Plan
Administrator. The allocation will be the lesser of the amount required to pass
the ADP/ACP Test, or the maximum permitted under Code Section 415. This part of
the Employers contribution shall be fully vested when made.



2.     Qualified Matching Contributions (QMAC):


 
a.


For purposes of the ADP and ACP Tests, all Matching Contributions made to the
Plan will
 
 
be deemed "Qualified" for purposes of calculating the Actual Deferral Percentage
and/or
Actual Contribution Percentage. All Matching Contributions must be fully vested
when made.























--------------------------------------------------------------------------------





21






--------------------------------------------------------------------------------





 
b.


For purposes of the ADP and ACP Tests, only Matching Contributions made to the
Plan
 
that are needed to meet the Actual Deferral Percentage or Actual Contribution
Percentage
Test will be deemed "Qualified" for purposes of calculating the Actual Deferral
Percentage
and/or Actual Contribution Percentage. All such Matching Contributions used must
be fully
vested when made.

    3.     Qualified Non-Elective Contributions (QNEC):


a. For purposes of the ADP and ACP Tests, all Non-Elective Contributions made to
the Plan will be deemed "Qualified" for purposes of calculating the Actual
Deferral Percentage and/or Actual Contribution Percentage. All Non-Elective
Contributions must be fully vested when made.



 


b.


For purposes of the ADP and ACP Tests, only the Non-Elective Contributions made
to the
 
Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution
Percentage Test will be deemed "Qualified" for purposes of calculating the
Actual Deferral
Percentage and/or Actual Contribution Percentage. All such Non-Elective
Contributions
used must be fully vested when made.

N.    Additional Adopting Employers:


1.
All participating Employers' contributions and forfeitures, if applicable,
attributable to each specific contribution source made by such Employer shall be
pooled together and allocated uniformly among all eligible Participants.



2. Each participating Employer's contribution and forfeitures, if applicable,
attributable to each specific contribution source made by such Employer shall be
allocated only to eligible Participants of the participating Employer.



Where contributions and forfeitures are to be allocated to eligible Participants
by participating Employers, each such Employer must maintain data demonstrating
that the allocations by group satisfy the nondiscrimination rules under Code
Section 401(a)(4).




VII.     ALLOCATIONS TO PARTICIPANTS


A.     Allocation Accrual Requirements:


No Hours of Service or last day requirement may be imposed on any Employer
contribution that is subject to the Safe Harbor Plan rules.


1. There are no allocation requirements for Participants to receive any
contribution made to the Plan; however, a Participant must have received
Compensation from the Employer to be entitled to an allocation of contributions.



2.     Employer contributions will be allocated to all Participants employed on
the last day of the Plan
Year regardless of hours worked.


3.     The Plan is using the Elapsed Time method; contributions will be
allocated to all Participants who have completed     [not more than twelve (12)]
months of Service regardless of the hours credited. If left blank, the Plan will
use twelve (12) months.



4.
Employer contributions for a Plan Year will be allocated to all Participants
upon completion of the hours and/or employment requirements below.



a.    A Year of Service for allocation accrual purposes cannot be less than one
(1) Hour of
Service nor greater than 1,000 hours by operation of law. If left blank, the
Plan will use
1,000 hours. Enter whole digit numbers only.


Contribution Type
All contributions
Matching Contribution (Formula 1)
Matching Contribution (Formula 2) Non-Elective Contribution (Formula 1)




--------------------------------------------------------------------------------



Non-Elective Contribution (Formula 2) QMAC






--------------------------------------------------------------------------------



QNEC    1


b.
Participants must be employed on the last day of each quarter of the Plan Year
in order to receive the following contribution(s):



All contributions
Matching Contribution (Formula 1)
Matching Contribution (Formula 2)
Non-Elective Contribution (Formula 1)
Non-Elective Contribution (Formula 2)
QMAC
QNEC


Note: Use of this subsection (b) requires that no more than one (1) Hour of
Service be required in subsection (a) above for the contribution types selected.


c.
Participants must be employed on the last day of the Plan Year in order to
receive the following contribution(s):



All contributions
Matching Contribution (Formula 1)
Matching Contribution (Formula 2)
Non-Elective Contribution (Formula 1)
Non-Elective Contribution (Formula 2)
QMAC
QNEC


d.     Participants must complete the Hours of Service indicated above or be
employed on the last day of the Plan Year to receive the Employer
Contribution(s) selected above.



5.
Employer Contributions for a Plan Year will be allocated to terminated
Participants who have met the following allocation accrual requirements (check
all applicable boxes):



NonM    Non-
All     Match     Match Elective     Elective     
Contributions Formula 1 Formula 2 Formula 1 Formula 2 QMAC QNEC


a.
The Hours of Service or Period of Service requirement above will be waived if
termination is due to:





i.


Retirement
 
 
 
181
 
 
 
ii.
Disability
 
 
 
181
 
 
 
iii.
iv.
Death
Other (must be nondiscriminatory
 
 
 
181
 
 
 
 
in operation):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

b. The last day of employment requirement above will be waived if termination is
due to:


i. Retirement D D D 181 D D D ii. Disability D D D 181 D D D iii. Death D D D
181 D D D iv. Other (must be nondiscriminatory
in operation):




--------------------------------------------------------------------------------



D    D     D     D    D    D    D




















23






--------------------------------------------------------------------------------





 


B.


Contributions to Disabled Participants:


The Employer will make contributions on behalf of a Participant who is
permanently and totally disabled.
 
These contributions will be based on the Compensation each such Participant
would have received for the
Limitation Year if the Participant had been paid at the rate of Compensation
paid immediately before
becoming penmanently and totally disabled. Such imputed Compensation for the
disabled Participant may
be taken into account only if the Participant is not a Highly Compensated
Employee. These contributions
will be 100% vested when made.



VIII.     DISPOSITION OF FORFEITURES


A.     Forfeiture Allocation Alternatives:


1.     Not applicable; all contributions are fully vested.


2.
Select one or more methods in which forfeitures associated with the contribution
type will be allocated (number each item in order of use):



Employer Contribution Type
All Non-Safe Harbor     Non-Elective
Disposition Method     Matching Contributions     Contributions






--------------------------------------------------------------------------------



a.
Restoration of Participant's
forfeitures.
 
 
b.
Used to offset Plan expenses.
 
c.
Used to reduce the Employer's
 
 
Non-Elective Contribution.
 
d.
Used to reduce the Employer's
 
 
Matching Contribution.
 
e.
Added to the Employer's contribution
 
 
(other than Matching Contributions or
 
 
Base Integration Fonmula) under the
 
 
Plan.
 
f.
Added to the Employer's Matching
 
 
Contribution under the Plan (these
 
 
contributions will be subject to ACP
 
 
Testing).
 
g.
Allocate to all Participants
eligible to share in the allocations
 
 
in the same proportion that each
 
 
Participant's Compensation for the
 
 
year bears to the Compensation of all
 
 
other Participants for such year.
    N/A
h.
Allocate to all NHCEs eligible to share
 
 
in the allocations in proportion to each
 
 
such Participant's Compensation for
 
 
the year.
    N/A
i.
Allocate to all NHCEs eligible to share in
 
 
the allocations in proportion to each such
 
 
Participant's Elective Deferrals for the year.
 
    N/A
j.
Allocate to all Participants eligible to share
 
 
 
in the allocations in the same proportion
 
 
 
that each Participant's Elective Deferrals
 
 
 
for the year bears to the Elective Deferrals
 
 
 
of all Participants for such year.
 
    N/A







--------------------------------------------------------------------------------





Participants eligible to share in the allocation of other Employer contributions
under Section VI shall be eligible to share in the allocation of forfeitures.
The selection of (i) or 0) may require that the Plan be tested
for nondiscrimination using a general test described in Regulations Section
1.41O(b).


B.    Timing of Allocation of Forfeitures:


If no timely distribution or deemed distribution [pursuant to paragraph 6.5(c)
of the Basic Plan Document
#01] has been made to a former Participant, non-vested portions shall be
forfeited at the end of the Plan Year during which the former Participant incurs
his or her fifth consecutive one (1) year Break in Service or Period of
Severance for Plans that use the Elapsed Time Method.


If a former Participant has received the full amount of his or her Vested
Account Balance, the non-vested portion of his or her account shall be forfeited
and be disposed of:


 
1.
during the Plan Year following the Plan Year in which the forfeiture arose.
2.
as of any Valuation or Allocation Date during the Plan Year (or as soon as
administratively feasible
 
following the close of the Plan Year) in which the former Participant receives
full payment of his or
 
her vested benefit.
D


3.


as of the end of the Plan Year during which the former Participant receives full
payment of his or her vested benefit.
D
4.


as of the earlier of the first day of the Plan Year, or the first day of the
seventh month of the Plan
Year following the date on which the former Participant has received full
payment of his or her
 
 
vested benefit.
D
5.


as of the next Valuation or Allocation Date following the date on which the
former Participant
 
 
receives full payment of his or her vested benefit.



IX.     MULTIPLE PLANS MAINTAINED BY THE EMPLOYER AND TOP-HEAVY CONTRIBUTIONS




A.
 

Plans Maintained By The Employer:





The Employer does maintain another Plan [including a Welfare Benefit Fund or an
individual medical account as defined in Code Section 415(1)(2)], under which
amounts are treated as Annual Additions and has completed the proper sections
below. If the Participant is covered under another qualified Defined
Contribution Plan maintained by the Employer, other than a Master or Prototype
Plan [option (1) below shall automatically apply if the other plan is a Master
or Prototype Plan]:


    1.     The provisions of Article X of the Basic Plan Document #01 will apply
as if the other plan were a
Master or Prototype Plan.


2. The Employer has specified below the method under which the plans will limit
total Annual Additions to the Maximum Permissible Amount, and will properly
reduce any Excess Amounts in a manner that precludes Employer discretion:


B.    Top-Heavy Provisions:





















In the event the Plan is or becomes Top-Heavy, the minimum contribution or
benefit required under Code Section 416 and paragraph 14.3 of the Basic Plan
Document #01 relating to Top-Heavy Plans shall be satisfied in the elected
manner:


1. The minimum contribution





--------------------------------------------------------------------------------



will be satisfied by this Plan.


2. The minimum contribution will be satisfied by (name of other Qualified Plan):


Minimum contribution or benefit to be provided (specify interest rates and
mortality table, if applicable):     





3.
For any Plan Year during which the Plan is Top-Heavy, the sum of the
contributions (excluding Elective Deferrals) allocated to non-Key Employees
shall not be less than the amount required under the Basic Plan Document #01.
Top-Heavy minimums will be allocated to:



    a.     all eligible Participants [Plan defaults to this election].






--------------------------------------------------------------------------------



b.    only eligible non-Key Employees who are Participants.


    4.     Matching Contributions shall not be included when satisfying
Top-Heavy minimum contributions.




X.    NONDISCRIMINATION TESTING


A Plan may use different testing methods for the ADP and ACP Tests provided the
Plan does not penmit recharacterization of Excess Contributions, Elective
Deferrals to be used in the ACP Test, or Qualified Matching Contributions to be
used in the ADP Test.


If no election is made, the Plan will use the Current Year testing method for
both the ADP and ACP Tests.


A. Testing Elections:


1.
The Plan is not subject to ADP or ACP testing. The Plan does not offer Voluntary
After-tax or Required After-tax Contributions and it either meets the Safe
Harbor provisions of Section Vl(l) of this Adoption Agreement, or it does not
benefit any Highly Compensated Employees.



D 2. This Plan is using the Current Year testing method for purposes of the ADP
Test. D 3. This Plan is using the Current Year testing method for purposes of
the ACP Test. D 4. This Plan is using the Prior Year testing method for purposes
of the ADP Test.
D 5. This Plan is using the Prior Year testing method for purposes of the ACP
Test.


B.     Testing Elections for the First Plan Year:










D


    C.










D.



Complete only when Prior Year testing method election is made and the Employer
is not using the
"deemed 3%" rule.


1.
If this is not a successor Plan, then for the first Plan Year this Plan permits
any Participant to make Elective Deferrals, the ADP used in the ADP Test for
Participants who are Non-Highly Compensated Employees shall be such first Plan
Year's ADP.



2.
If this is not a successor Plan, then for the first Plan Year this Plan penmits
(a) any Participant to make Employee contributions, (b) provides for Matching
Contributions or (c) both, the ACP used in the ACP Test for Participants who are
Non-Highly Compensated Employees shall be such first Plan Year'sACP.



Recharacterization:


Elective Deferrals may be recharacterized as Voluntary After-tax Contributions
to the extent so provided by this Plan, to





--------------------------------------------------------------------------------



satisfy the ADP Test. The Employer must have elected to penmit Voluntary
After-tax Contributions in the Plan for this election to be operable.


Forfeitures of Vested Excess Aggregate Contributions Resulting from ADP Test
Failure:


Forfeitures of Excess Aggregate Contributions resulting from failure of the ADP
Test and the inability to distribute corresponding Matching Contributions will
be allocated to the Matching Contribution accounts of Non-Highly Compensated
Employees instead of being used to reduce Employer Contributions for the Plan
Year in which the failure occurred.







XI.     VESTING


Participants shall always have a fully vested and nonforfeitable interest in
their Employee contributions (including Elective Deferrals, Catch-Up
Contributions, Roth Elective Deferrals, Deemed IRA Contributions, Required
After-tax Contributions, and Voluntary Alter-tax Contributions), Qualified
Matching Contributions ("QMACs"), Qualified Non­ Elective Contributions
("QNECs") or Safe Harbor Contributions, and their investment earnings.


Each Participant shall acquire a vested and nonforfeitable percentage in his or
her account balance attributable to
Employer contributions and their earnings under the schedule(s) selected below.






--------------------------------------------------------------------------------



A.    Vesting Computation Period:








  

A Year of SeiVice for vesting will be determined on the basis of the (choose
one):


1.     Not applicable. All contributions are fully vested.


2.     Elapsed Time method.


3.
Hours of SeiVice method. A Year of SeiVice will be credited upon completion of
1.000 Hours of SeiVice. A Year of SeiVice for vesting purposes will not be less
than one (1) Hour of SeiVice nor greater than 1,000 hours by operation of law.
[If left blank, the Plan will use 1,000 hours.]



The computation period for purposes of determining Years of SeiVice and Breaks
in SeiVice for purposes of computing a Participant's nonforfeitable right to his
or her account balance derived from Employer contributions:


a. shall commence on the date on which an Employee first performs an Hour of
Service for the Employer and each subsequent twelve (12) consecutive month
period shall commence on the anniversary thereof.



b.
shall commence on the first day of the Plan Year during which an Employee first
perfonms an Hour of SeiVice for the Employer and each subsequent twelve (12)
consecutive month period shall commence on the anniversary thereof.



A Participant shall receive credit for a Year of SeiVice if he or she completes
the number of hours specified above at any time during the twelve (12)
consecutive month computation period. A Year of SeiVice may be earned prior to
the end of the twelve (12) consecutive month computation period and the
Participant need not be employed at the end of the twelve (12) consecutive month
computation period to receive credit for a Year of Service.





B.    Vesting Schedules:


The Employer must select either the two-twenty vesting schedule option [(8)(4)]
or the three-year cliff vesting schedule [(8)(3)] to apply in any Plan Year in
which the Plan is Top-Heavy. The percentages selected for option (8)(5) may not
be less for any year than the percentages shown at option (8)(4). Any switch to
a Top-Heavy schedule will remain in effect even if the Plan later falls out of
Top-Heavy status unless the Employer executes an amendment to this Adoption
Agreement. If a Participant has at least three (3) Years of SeiVice for vesting
purposes at the time of the amendment, the Plan must provide that Participant
the option of remaining on the vesting schedule in effect prior to such
amendment.






--------------------------------------------------------------------------------



Select the appropriate schedule for each contribution type and complete the
blank vesting percentages from the list below and insert the option number in
the vesting schedule chart below. Employer Contributions that are not Safe
Harbor Contributions may only choose option (3) or (4) or a schedule where
amounts vest faster than at option (4).


    Years of Service     
1    [exhibit10162employee4_image2.gif]


1.    Full and immediate Vesting


2.          %     100%


3.     0%    O%    100%


4.     %     20%    40%     60%    80%    100%




5.          %     -- %    -- %    -- %
 

    %    100%





Vesting Schedule Chart     Employer Contribution Type


All Employer Contributions Matching Contribution (Fonmula 1) Matching
Contribution (Fonmula 2)
Match on Voluntary After-tax Contribution




27






--------------------------------------------------------------------------------



Match on Required After-tax Contribution
Match on 403(b) Deferrals
Non-Elective Contribution (Formula 1)
Non-Elective Contribution (Formula 2) Top-Heavy Minimum Contribution


If a different Vesting Schedule than that entered above applies to Employer
Contributions made prior to the first day of the Plan's 2007 Plan Year, it
should be entered in Schedule B of this Adoption Agreement.


C.     Service Disregarded for Vesting:


 
1. Not applicable. All Service is recognized.


2. Service prior to the Effective Date of this Plan or a predecessor plan is
disregarded when
computing a Participant's vested and nonforfeitable interest.
 
D


3. Service prior to a Participant having attained age eighteen (18) is
disregarded when computing a
Participant's vested and nonforfeitable interest.
D


D.
Full Vesting of Employer Contributions for Current Participants:
 
Notwithstanding the elections above, all Employer contributions made to a
Participant's account shall be
100% fully vested if the Participant is employed on the Effective Date of the
Plan (or such other date as
entered herein):     . The operation of this provision may not result in the
discrimination in favor of
Highly Compensated Employees.



XII.     SERVICE WITH PREDECESSOR ORGANIZATION


This option only applies in the situation where the Employer does not or did not
maintain the plan of a Predecessor
Organization.




    A.
 

Not applicable. The Employer does not maintain the plan of a Predecessor
Organization.










 

B.    The Plan will recognize Service with all Predecessor Organizations.
C.
Service with the following organization(s) will be recogni






--------------------------------------------------------------------------------



zed for the Plan purpose indicated: Allocation
Eligibilitv Accrual Vesting







--------------------------------------------------------------------------------









Attach additional pages as necessary.


     D.    The Plan shall recognize     Years of Service with the Employer(s)
named in Section XII(C) above. XIII.     IN-SERVICE WITHDRAWALS
Distribution restrictions apply in the case of Elective Deferrals (including
Roth Elective Deferrals, if applicable), Safe
Harbor Contributions, Qualified Matching Contributions and Qualified
Non-Elective Contributions, including the
withdrawal restrictions prior to attainment of age 59%.


If the Participant could withdraw his or her account in the past, this right may
not be taken away.


A.    In-Service Withdrawals:










 

1.     ln-se!Vice withdrawals are not permitted in the Plan.


2.
In-service withdrawals are permitted in the Plan. Participants may withdraw the
following contribution types after meeting the following requirements (select
one or more of the following options):








--------------------------------------------------------------------------------



Withdrawal Restrictions
Contribution Types     A    B     c     D    E    F    G    H




a.


All Contributions


n/a


n/a


n/a
 
 


n/a


n/a


n/a
b.
Elective Deferrals
 
n/a
n/a
 
[gJ
n/a
n/a
n/a
c.
Roth Elective Deferrals
 
n/a
n/a
 
[gJ
n/a
n/a
n/a
d.
Voluntary After-tax Contributions
 
 
 
 
 
n/a
n/a
n/a
e.
Required After-tax Contributions
 
 
 
 
 
n/a
n/a
n/a
f.
Rollover Contributions
 
[gJ
 
 
 
n/a
n/a
n/a
g.
Vested Matching (Formula 1)
 
n/a
 
 
 
 
 
 
h.
Vested Matching (Formula 2)
 
n/a
 
 
 
 
 
 
i.
Vested Non-Elective (Formula 1)
 
n/a
 
 
[gJ
 
 
 
j.
Vested Non-Elective (Formula 2)
 
n/a
 
 
 
 
 
 
k.
Safe Harbor Matching
 
n/a
n/a
 
[gJ
n/a
n/a
n/a
I.
Safe Harbor Non-Elective
 
n/a
n/a
 
 
n/a
n/a
n/a
m.
Qualified Non-Elective
 
n/a
n/a
 
[gJ
n/a
n/a
n/a
n.
Qualified Matching
 
n/a
n/a
 
 
n/a
n/a
n/a

Withdrawal Restriction Ke


 
A.


B.
Not available for in-service withdrawals.


Available for in-service withdrawals without restrictions.
c.


Participants having completed five (5) years of Plan participation may elect to
withdraw all or any part of their Vested Account Balance.
D.
Participants may withdraw all or any part of their Account Balance after having
attained
 
the Plan's Normal Retirement Age (Normal Retirement Age cannot be less than age
59%
 
for in-service withdrawal of Elective Deferrals, Roth Elective Deferrals, Safe
Harbor
 
Contributions, QMACs or QNECs).
E.
Participants may withdraw all or any part of their Vested Account Balance after
having
 
attained age 59% (not less than age 59%).
F.
Participants may elect to withdraw all or any part of their Vested Account
Balance which
 
has been credited to their account for a period in excess of two (2) years.
G.
Available for withdrawal only if the Participant is 100% vested (an election at
(C), (D), (E)
 
or (F) must also be made).
H.
All requirements selected in (C) through (G) above must be satisfied prior to a
distribution
 
 
 
being made from the Plan.
0


3.


In-ser


vice withdrawals may be made to Participants who have attained age 70%.

B.     Hardship Withdrawals:






--------------------------------------------------------------------------------



Prior to age 59%, a Participant may withdraw balances attributable to Elective
Deferrals (including Roth Elective Deferrals, if applicable) for reason of
Hardship only. Safe Harbor Contributions, Qualified Matching Contributions, and
Qualified Non-Elective Contributions are not available for Hardship
distributions.






--------------------------------------------------------------------------------










1.     Hardship withdrawals are not permitted in the Plan.


2.
Hardship withdrawals are penmitted in the Plan and will be taken from the
Participant's account as follows (select one or more of these options):

























 

a.     Participants may withdraw Elective Deferrals.


b.     Participants may withdraw Elective Deferrals and any earnings credited as
of December
31, 1988 (or if later, the end of the last Plan Year ending before July 1,
1989).


c.     Participants may withdraw Roth Elective Deferrals.


d.     Participants may withdraw Rollover Contributions plus their earnings.


e.     Participants may withdraw vested Non-Elective Contributions (Formula 1)
plus their
earnings.





f.    Participants may withdraw vested Non-Elective Contributions (Formula 2)
plus their
earnings.


g.     Participants may withdraw fully vested Non-Elective Contributions
(Fonmula 1) plus their
earnings.


h.    Participants may withdraw fully vested Non-Elective Contributions (Fonmula
2) plus their
earnings.


i.     Participants may withdraw vested Employer Matching Contributions (Fonmula
1) plus their
earnings.


j.     Participants may withdraw vested Employer Matching Contributions (Formula
2) plus their
earnings.


k.     Participants may withdraw Qualified Matching Contributions and Qualified
Non-Elective
Contributions plus their earnings, and the earnings on Elective Deferrals which
have been
credited to the Participant's account as of December 31, 1988 (or if later, the
end of the last Plan Year ending before July 1, 1989).




XIV.     LOAN PROVISIONS




0 A. lSI B. lSI C.
 

Participant loans are not available from the Plan.





--------------------------------------------------------------------------------





Participant loans are penmitted in accordance with the Employer's established
loan procedures.


Loan payments will be suspended under the Plan as permitted under Code Section
414(u) in compliance with the Uniformed Services Employment and Reemployment
Rights Act of 1994.







XV.     INVESTMENT MANAGEMENT


A     Investment Management Responsibility:


1.     The Employer shall appoint a discretionary Trustee to manage the assets
of the Plan.


2.    The Employer shall retain investment management responsibility and/or
authority.     Unless otherwise appointed, the Trustee shall act in a
nondiscretionary capacity.
























30






--------------------------------------------------------------------------------



3.
The party designated below shall be responsible for the investment of the
Participant's account. By selecting a box, the Employer is making a designation
as to who will have authority to issue investment directives with respect to the
specified contribution type (check all applicable boxes):



 
Trustee
Emgloyer
ParticiQant
a.
All Contributions
n/a
n/a
[8J


b.


c.


Elective Deferrals/Roth Elective Deferrals


Voluntary After-tax Contributions
 
 
 
d.
Required After-tax Contributions
 
 
 
e.


f.
Safe Harbor Contributions


Matching Contributions (Formula 1)
 
 
 
g.
Matching Contributions (Formula 2)
 
 
 
h. i.
j.
QMACs


QNECs


Non-Elective Contributions (Formula 1)
 
 
 
k.
Non-Elective Contributions (Formula 2)
 
 
 
I.
Rollover Contributions
 
 
 
m.
Deemed IRA Contributions
 
 
 

To the extent that Participant self-direction was previously permitted, the
Employer shall have the right to either make the assets part of the general
fund, or leave them as self- directed subject to the provisions of the Basic
Plan Document #01.


B.    Limitations on Participant Directed Investments:


1.
Participants are permitted to invest among only those investment alternatives
made available by the Employer under the Plan.



 
D


2. Participants are permitted to invest in any investment alternative permitted
under the Basic Plan




D


c.
Document #01.


Insurance:
 
 
The Plan permits life insurance as an investment alternative.



XVI.     DISTRIBUTION OPTIONS


A.     Timing of Distributions [both (1) and (2) must be completed]:


1.
Distributions payable as a result of termination for reasons other than death,
Disability or retirement shall be paid .Q {select from the list at (A)(3)
below].



2.     Distributions payable as a result of termination for death, Disability or
retirement shall be paid .!<
{select from the list at (A)(3) below].


3.     Distribution Options:


a.
As soon as administratively feasible on or after the Valuation Date following
the date on which a distribution is requested or is otherwise payable.





--------------------------------------------------------------------------------





b.
As soon as administratively feasible following the close of the Plan Year during
which a distribution is requested or is otherwise payable.







--------------------------------------------------------------------------------



c.
As soon as administratively feasible following the date on which a distribution
is requested or is otherwise payable. (This option is recommended for daily
valuation plans.)



d.
As soon as administratively feasible after the close of the Plan Year during
which the Participant incurs [cannot be more than five (5)] consecutive one (1)
year Breaks in Service.



e.    Only after the Participant has attained the Plan's Normal Retirement Age
or Early
Retirement Age, if applicable.


B.    Required Beginning Date:


The Required Beginning Date of a Participant with respect to the Plan is (select
one from below):


    1.     The April 1 of the calendar year following the calendar year in which
the Participant attains age
70Y,.




2.
 

The April 1 of the calendar year following the calendar year in which the
Participant attains age
70Y, except that distributions to a Participant (other than a 5% owner) with
respect to benefits accrued after the later of the adoption of this Plan or
Effective Date of the amendment of this PIan must commence no later than the
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 70Y, or the calendar year in which the Participant
retires.





3.
The later of the April 1 of the calendar year following the calendar year in
which the Participant attains age 70Y, or retires except that distributions to a
5% owner must commence by the April 1 of the calendar year following the
calendar year in which the Participant attains age 70Y,.



Option (3) may only be elected if (i) it corresponds to an amendment previously
made to the Plan pursuant to Regulations Section 1.411(d)-4, Q&A-10(b), or (ii)
it does not eliminate an age 70Y, distribution option as described in the
preceding Regulations because either (A) the Plan is a new Plan or (B) Section
XIII(A)(3) is checked or the Plan already offers a pre-retirement distribution
at least as generous as Section XIII(A)(3).


C.    Minimum Distribution Requirements:


1.
Election to Apply Five (5) Year Rule to Distributions to Designated
Beneficiaries: If the Participant dies before distributions begin and there is a
Designated Beneficiary, distribution to the Designated Beneficiary is not
required to begin by the date specified in the Basic Plan Document

#01 but the Participant's entire interest will be distributed to the Designated
Beneficiary by
December 31 of the calendar year containing the fifth anniversary of the
Participant's death.


2.
Election to Allow Participants or Beneficiaries to Elect Five (5) Year Rule:
Participants or Beneficiaries may elect on an individual basis whether the five
(5) year rule or the life expectancy rule described in the Basic Plan Document
#01 applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under the Plan, or by September 30 of the calendar year which contains the
fifth anniversary of the Participant's (or, if applicable, surviving Spouse's)
death. If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Article VII of the
Basic Plan Document #01 and, if applicable, the elections in Section XVI(C)(1)
above.



D.    Forms of Payment (select all that apply):


The normal form of payment is determined at Section III(J) of this Adoption
Agreement. If option (1) or no selection is made in Section III(J), then options
(4), (5) and (6) in this section cannot be selected.






--------------------------------------------------------------------------------



 


1.


Lump sum.
 
2.
Installment payments.
 
3.
Partial payments; the minimum amount will be $Q.
 
4.
Life annuity.
 
5.
Term certain annuity with payments guaranteed for     years [not to exceed
twenty (20)].







--------------------------------------------------------------------------------



6.     Joint and D 50%, D 66-2/3%, D 75% or D 100% survivor annuity. E.     Type
of Payment (select all that apply):


 
1.
Cash.
 


2.


Employer securities.
 
3.
Other marketable securities.
 
4.
Other:     (fill in the blank with the type of other in-kind distributions
allowed under the Plan).

F.     Application of Involuntary Cash-out Provisions:


1.         The Plan shall not make involuntary cash-outs to any terminated
vested Participant. Distributions will only be made with the consent of the
Participant.


2.     The Plan shall make involuntary cash-outs to a terminated vested
Participant as follows:


a. The Plan shall make involuntary cash-out distributions of Vested Account
Balances of less than $200. Distribution of amounts $200 or greater shall only
be made with the consent of the Participant.



    b.     The Plan shall make involuntary cash-out distributions of Vested
Account Balances of
$1,000 or less. Distribution of amounts greater than $1,000 shall only be made
with the
consent of the Participant.


3.     When detenmining the value of the Participant's nonforfeitable account
balance for purposes of the
Plan's involuntary cash-out rules, the Plan elects to:










 

a. exclude Rollover Contributions.


b. include Rollover Contribution





--------------------------------------------------------------------------------



s.


If no selection is made, the Plan will exclude Rollover Contributions when
determining the value of the Participant's nonforfeitable account balance for
involuntary cash out purposes. Rollover Contributions, if any, will always be
included when determining whether the $1,000 threshold has been exceeded.





G.    Automatic Rollovers:


Do not complete if a selection has been made at Section XVI(F)(1) or (2) above.


1.
The Plan shall make automatic relievers of Vested Account Balances that are
greater than $1,000 but are not more than $5,000 in accordance with the
provisions of Article VI of the Basic Plan Document #01.



2.     The Plan shall make automatic relievers of Vested Account Balances that
are not more than $5,000 in accordance with the provisions of Article VI of the
Basic Plan Document #01.


H.     Distribution Upon Severance from Employment:


















 

1.     Not applicable.


2.
Distribution upon severance from employment as described in the Basic Plan
Document #01 shall apply for distributions after December 21, 2012 (no earlier
than December 31, 2001) regardless of when the severance from employment
occurred.



3.     Distribution upon severance from employment as described in the Basic
Plan Document #01 shall


apply for distributions after     

(no earlier than December 31, 2001) for severance from



employment occurring after     (enter the Effective Date if different than the
Effective Date above).






--------------------------------------------------------------------------------





XVII.    SPONSOR INFORMATION AND ACCEPTANCE


This Plan may not be used and shall not be deemed to be a Prototype Plan unless
an authorized representative of the Sponsor has acknowledged the use of the
Plan. Such acknowledgment that the Employer is using the Plan does not represent
that the Adoption Agreement (as completed) and Basic Plan Document #01 have been
reviewed by a representative of the Sponsor or constitute a qualified retirement
plan.


Acknowledged and accepted by the Sponsor this 2"' day of September, 2008.


Name: Laura Gaynor


Title: Vice President
[exhibit10162employee4_image3.gif]










Signature:


Questions concerning the language contained in and qualification of the
Prototype should be addressed to:
Diversified Retirement Comoration. Manager of Plan Document Consulting Group


(Position): Manager (Phone Number): 914-627-3000


In the event that the Sponsor amends, discontinues or abandons this Prototype
Plan, notification will be provided to the Employes address provided on the
first page of this Adoption Agreement.




XVIII.    SIGNATURES


Completion of this Adoption Agreement requires consideration of complex tax and
legal issues. The Employer should consult with or should obtain the advice of
its legal counsel and/or tax advisor before executing this Adoption Agreement.
By executing this Adoption Agreement, the Employer acknowledges that it is a
legal document with significant tax and legal ramifications. The Employer
understands that its failure to properly complete or amend this Adoption
Agreement may result in failure of the Plan to qualify or in disqualification of
the Plan. Neither the Sponsor nor any of its agents or affiliates assumes any
responsibility for the completion and operation of the Plan established under
this Adoption Agreement and Basic Plan Document #01.


A. Employer: BBCN Bank


This Adoption Agreement and the corresponding provisions of Basic Plan Document
#01 are adopted by the
Employer this    4th day of December 2012


Executed on behalf of the Employer by:    


Title:


Signature:
 




Employer's Reliance: The adopting Employer may rely on an Opinion Letter issued
by the Internal Revenue Service as evidence that the Plan is qualified under
Code Section 401 except to the extent provided in Revenue Procedure 2005-16. The
Employer may not rely on the Opinion Letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the




--------------------------------------------------------------------------------



Opinion Letter issued with respect to the Plan and in Revenue Procedure 2005-16.
In order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service. This Adoption
Agreement may only be used in conjunction with Basic Plan Document #01.


B.    Trust Agreement/Custodial Agreement:


    Plan assets will be invested in group annuity contracts and the terms of the
contract(s) will apply.


Plan assets are held in a tax qualified Trust. The Trust provisions used will be
as contained in the Basic
Plan Document #01.






--------------------------------------------------------------------------------



Plan assets are held in a tax qualified Trust. The Trust provisions used will be
as contained in the accompanying pre-approved executed Trust Agreement between
the Employer and the Trustee attached hereto.


Plan assets are being held in a Custodial Account arrangement. The Custodial
Account provisions used will be as contained in the Basic Plan Document #01.



Plan assets are being held in a Custodial Account arrangement. The Custodial
Account provisions used will be as contained in the accompanying pre-approved
executed Custodial Account Agreement between the Employer and the Custodian
attached hereto.


C.    Trustee:


The Trustee appointed shall act in the capacity of a non-discretionary directed
Trustee.


    The Trustee appointed shall act in the capacity of a discretionary Trustee.


Name and address of Trustee:


















The Employer's Plan as contained herein is accepted by the Trustee this day of ,
.


 
Accepted on behalf of the Trustee by:


Title:
    


Signature:
 


Accepted on behalf of the Trustee by: Title:




    


Signature:
 


D.


Custodian:


Name and address of Custodian:
 















The Employer's Plan as contained herein is accepted by the Custodian this
    day of     ,     . Accepted on behalf of the Custodian by:    
                 Title:
Signature:






--------------------------------------------------------------------------------



PARTICIPATION AGREEMENT


Each Participating Employer must execute a separate Participation Agreement If
not applicable, do not
complete this Participation Agreement


By executing this Participation Agreement, the undersigned Employer elects to
become a Participating Employer in the Plan and accompanying Adoption Agreement
as if the Participating Employer were a signatory to the Adoption Agreement. The
Participating Employer accepts, and agrees to be bound by, all of the elections
granted under the provisions of the Prototype Plan as made by the signatory
sponsoring Employer in Section XVIII(A) of the Adoption Agreement. Further, the
Participating Employer hereby appoints the signatory sponsoring Employer as its
attorney in fact for the purpose of adopting on its behalf of all future
amendments whether required or voluntary and any applicable corresponding
documents (e.g., Loan Policy, QDRO procedures, Trust Agreement). This includes
the adoption of all future Model Amendments to this Prototype Plan which are
required by the U.S. Department of the Treasury or the Internal Revenue Service
as a result of a modification or amendment of applicable Federal laws or
regulations that become effective subsequent to the execution of this
Participation Agreement.


A.    PARTICIPATING EMPLOYER:


Name: Address:
Phone Number:     Tax ID Number:




B.    EFFECTIVE DATE:


The Effective Date of the Plan for the Participating Employer is:


This is an adoption of a new plan by the Participating Employer.


This is an adoption of an amendment and/or restatement of a plan currently
maintained by the Participating
Employer identified as follows:


Name of Plan:


Original Effective Date:




C.    SIGNATURES:


Executed on behalf of the Participating Employer by: ------------------- Title:
Signature:




Executed on behalf of the Signatory Sponsoring
Employer by:


Title: Signature:


Executed on behalf of the Trustee by:          Title:
Signature:






--------------------------------------------------------------------------------



SCHEDULE A PROTECTED BENEFITS
This Schedule describes Code Section 411(d)(6) protected benefits included in
the adopting Employer's prior plan document that are not available in this
Prototype Defined Contribution Plan, Basic Plan Document #01. Complete as
applicable.


1. Plan Provision: Frozen Match Source


The Plan's prior matching source is available for in-service distributions at
age 59 1/2 and hardship distributions. The assets are 100% vested.


Effective Date: December 21, 2012






--------------------------------------------------------------------------------



SCHEDULE 8


PRIOR PLAN PROVISIONS


This Schedule should be used by the adopting Employer if a prior plan contains
provisions not found in this Prototype Defined Contribution Plan, Basic Plan
Document #01, or where the Employer wishes to document transactions or
historical provisions of the Employer's Plan.




1. Plan Provision: WRERA 2009 Minimum Distributions


The BBCN Bank Employees' 401(k) and Profit Sharing Plan ("Plan") has been
amended for the Worker, Retiree and Employer Recovery Act of 2008 (WRERA). The
2009 Required Minimum Distributions were administered as follows:


The 2009 Required Minimum Distributions were paid out unless the Participant
elected otherwise.


Direct rollovers were not penmitted for the 2009 Required Minimum Distribution
payments.


Effective Date: December 21, 2012




2. Plan Provision: Catch-up Contributions


Catch-up contributions will be matched based on the Safe Harbor Matching
Contribution formula.


Effective Date: December 21, 2012




3. Plan Provision: The Plan is hereby amended and restated effective as of
December 21, 2012.
Effective January 1, 2013, certain provisions are being changed and the updated
provisions are reflected in the appropriate sections of the restated Adoption
Agreement. However, for the period December 21, 2012 through December 31,
2012, the Plan will continue to be administered in accordance with the Plan
provisions in effect prior to December 21, 2012. The following provision is
changing effective January 1, 2013:


The Plan provides for the Rule of Parity.


Effective Date: December21, 2012




















































2




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



SCHEDULE C


SAFE HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION




The following elections are made with regard to the Plan's Safe Harbor status
pursuant to Section VII herein. For
Plan Years indicated below, the Plan hereby invokes a Safe Harbor status in
accordance with IRS Notices 98-52 and


2000-3.




For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section


VII herein apply.




1. For the Plan Year beginning and ending , the Employer hereby invokes a Safe
Harbor status as provided in IRS Notice 2000-3. The Safe Harbor Contribution
will be an amount equal to % (not Jess than 3%) of Compensation. This election
is made on this day of , (date may not be later than 30 days prior to the end of
the Plan Year in which such election is being made).


2. For the Plan Year beginning and ending , the Employer hereby invokes a Safe
Harbor status as provided in IRS Notice 2000-3. The Safe Harbor Contribution
will be an amount equal to % (not Jess than 3%) of Compensation. This election
is made on this day of , (date may not be later than 30 days prior to the end of
the Plan Year in which such election is being made).


3. For the Plan Year beginning and ending , the Employer hereby invokes a Safe
Harbor status as provided in IRS Notice 2000-3. The Safe Harbor Contribution
will be an amount equal to % (not less than 3%) of Compensation. This election
is made on this day of , (date may not be later than 30 days prior to the end of
the Plan Year in which such election is being made).


4. For the Plan Year beginning and ending , the Employer hereby invokes a Safe
Harbor status as provided in IRS Notice 2000-3. The Safe Harbor Contribution
will be an amount equal to % (not Jess than 3%) of Compensation. This election
is made on this day of , (date may not be later than 30 days prior to the end of
the Plan Year in which such election is being made).


5. For the Plan Year beginning and ending , the Employer hereby invokes a Safe
Harbor status as provided in IRS Notice 2000-3. The Safe Harbor Contribution
will be an amount equal to % (not Jess than 3%) of Compensation. This election
is made on this day of , (date may not be later than 30 days prior to the end of
the Plan Year in which such election is being made).






--------------------------------------------------------------------------------



SCHEDULED


COLLECTIVE AND COMMINGLED FUNDS


The Trustee is authorized to invest all or any part of the Fund in the following
Collective and Commingled Funds as provided for in the Basic Plan Document #01:




1.


2.


3.


4.


5.


6.


7.


8.


9.


10.






--------------------------------------------------------------------------------



SCHEDULE E MISCELLANEOUS ADMINISTRATIVE ELECTIONS


The following elections are made with regard to the administration of the Plan:


1. ERISA Section 404(c): The Employer intends to be covered by the fiduciary
liability provisions with respect to Participant-directed investments under
ERISA Section 404(c). Under the terms of this Plan, Participants (or their
Beneficiaries) have a reasonable opportunity to give instructions to the Plan
Administrator in accordance with the policy set by the Plan Administrator
(whether written, oral, or in electronic fonm) regarding the choice of
investment of their account balance. The Plan Administrator is obligated to
comply with the Participant's or Beneficiary's investment instructions unless
complying with such instructions would result in a prohibited transaction under
the Code, ERISA or the Department of Labor, violate the Plan document, or
jeopardize the Plan's tax-qualified status.


2. Hardship Withdrawals On Behalf of Primary Beneficiaries: Hardship withdrawals
shall NOT be allowed to be taken on behalf of the primary beneficiary as
permitted by Section 826 of the Pension Protection Act of
2006. (If this option is chosen such withdrawal shall NOT be allowed as
penmitted under the terms of the Basic Plan
Document #1).




































































































5






--------------------------------------------------------------------------------





"
[exhibit10162employee4_image4.gif]
TAX EXEMPT AND OOV£RN/.\!';NT ENTITIES DIVISION
 





DEPARTMENT OF THE TREASURY INTERNAL REVENUE SERVICE WASHINGTON, D.C. 20224





Plan oe"cripUon= Proto ype tl'on-stdmlardhed Profit Sh;>ring Phn <ith COD/\
Ff'J: 3llJe2el901 010 C<>.'"' 200610329 £!11: ll-Jb890H
BPD: 01 Pl n: 010 Letter Serial No= Ml87 69a
Date of SubmHBion: Ol/ll/2006






DIV£RStFIE:D lliVESTME!!TS 1\.DV:i:SORS WC
4 HA11l!ATT.WVrtJ..E ROAD PURCHASE, NY 10577




Dcolr 1\pplicanc=

Conto1<=t l'ernon:
Janell Hayes/Letitia Young
Telephone !IU:t'.ber:
513-263-l602/5ll-26l-l584
!n Rererence To: T£0!l::I:P:752l Date< 03/ll/2006





rn our opinion, the form of the plan identHi"d above h acceptable under eec:tion
401 of th Internal Revenue Cod" for uBe by e<t'.ployerB for the benefit of their
employees. Thto opinion relate" only to the accepti>biUty of the !onn o the plJn
under the Internal Revenue Code. It ill not an opinion of the effect of other
Pederal or local ntatut<m.


You muut furnlnh a copy of thio letter, a copy of the approved plan, and copie9
of any nubnequent aou:ndmenta to each er..ployer who adopts this plan.


Thin letter conuideru the changen in qualUication requirements contained in the
2004 CUmulative Liue of 1/oUcco
2004-84, 2004·2 c.s. 1olo.


Our opinion on the acceptability of the form of the plan ia not a ruling or
determination "" to whether an employer'n plan qualifie.!l under Code nection
40l(a). However, an employer that adoptn thin plan may rely on this letter with
renpect to the qualification of its plan under Code oection 401(a), au provided
for in Rev. Proc.
2005·16, 2005·1 c. B. 674 and outlined below. Pleaae revie"' Announcement
2009·23 l.R.B. :<008-H to determine
the Hema neceoaary for filing An applicAtion !or a determination letter H one h
r quird tor reliance, or is ctherwiue deuired. The t r.-_, of the plan muot be
!ollowd in operation. Clenero>lly, the employer ""'Y requ ot a d t rminilticn
letter by filing an application "'ith l:tnployee Plans DetcrtrJinationo on
!"OrtrJ 5107, 1\pplication
!or Determination for Jldcpterl! of t'IO.Ater or Prototype or Volun:e Submitter
Phn•.


c:xcept its provided below, our opinion doe<l not apply with reopect to the r
quire nento of,     (il) COde o ctions Ol(a)( ). 401(1), UO(b) <>nd iH(n).
    Our oploioo doeo not .tpply tor purpo eo o!Code 11ection 40l(al(lO)(;i) dnd
11ection oJOl(a) (16) if "n eroployer ever maintained anotl1er <tllilli ied plan
for one or ;:>Ore err.ployeell who are covered by thh plan. For thio purpoae,
the eroployer will not be c:on>Jidered to have maintained "nether plan merely
becauae the employer haa maintnined ""other defined contribution pl.,n(s),
provided auc:h other plan( 11)
h. B been te=inated prior co the eHecetve date o!this plan and no annual
"ddition<1 h11ve been credited to the accou.-,e or any participant under Auch
other plan{n) a9 ot ""Y dilte within the limitation yeAr o!thH• pt..n. see
"ection 19.02{1) of Rev. !'roc. 2005-16, 2005-1 c.a. 67'1 regarding
nonlltl>nd11rdized detined contribut:ion pl,•nu ,1r.d the repeal o!Code uection
H5(e). OUr opinion "lBo doeo net apply !or purposeD of Code nection 40l(a) (16)
l!, "!ter nece,..ber 31, l9S5, the employer ,..aint"i"§ a wel!.,re benefit fund
defined in Code ection l9(e), which provio.lo po tretirement rnedieal benefitA
l>Uocated to nep.>rate ac-counts !or key employees as defined in cede PCC ion
419!\(d) (3). or "n individu"l medical account A" defined in Code ection 415(1}
(2).






--------------------------------------------------------------------------------









l.<'!tter HH






--------------------------------------------------------------------------------







DIVS.<tSIFlED llNilS-rNEIITS !I.DVTSO!'l:S 11/C FFN: 3!33S2Bl901 010
Nge 2






Our opinio" appliea wlth. rellp cto the require Mnt of Code s <:tion UO(bl it
100 per<:ent of all non xc:lu(!able employees bene!H und r tile plan. Employers
that elect a llilfe harbor ..tloc..uon orrnula an<i a sate harbor compensation
defir itlorl can alan rely on iln opinion letter with respect to the nondi
<:rimir.totory a<r10unts require.,ent under uect1on Ol(i1)(4) <>nd with respect
to whether the fo= of the plan 8<1thfie11 the requirements or
=ectiono 401(It) (J) and -101 (m) (2). In the """" of plans d c:ribed in sect!on
401 (k) (lll ilnd/or '0l(m) (12), employen ""'Y alo rely on the opinion letter
with reGpect to wh<!ther the form of the plan satillfien those requirement"
unless the plan provides for the Bafe harbor contribution to be made under
another plan.


If you, the <MBter or prototype nponoor, have any quenticnB conc:crnir.g the IRS
procen ing of thiu c;one, ple,.ae call the aeove telephon<> nurrber. This
nu:t'ber ionly for us" of the opor.Bor. Individual partieipant9 .1nd/or
.1dopting employe:with qucBtions conce=ing the plan Bhould contact the = tcr or
prototype aponoor. The plan'n
11doption agrec,ent mu t include the pon9or•s 11ddre9and telephone number !or
inqu ri!HI by adopting employers.


If you write to the IRS regarding thin pl.:tn, ple: .ne provide your telephone
number and the "'o"t convenient time
!or us to c<>Ll in ca11e "e need n-ore information. Whether you c:all or write,
ple;oae refer to the Letter Serial
Number and rile Folder Number Bhown in the heading of this letter.


'l'ou ohould keep thin letter a.. a pcrma.nent rec:ord. Ple;ose notify un if you
modi!y or dinc:entinue npon!Joruhip of thi" plan.
Sincerely yours,
[exhibit10162employee4_image5.gif]








l\ndre" Zucke= Director,
Employee Plans Rulings <>nd Agree01ento










































Letter 33i


































--------------------------------------------------------------------------------







2


